Investor Contact: Hayden Communications, Inc. Jeff Stanlis, VP of Communications (602) 476-1821 jeff@haydenir.com Press Release For Immediate Release James A. Heisch Joins NewCardio’s Board of Directors SANTA CLARA, CA. (May 15, 2008) – Business Wire – NewCardio, Inc., (OTC BB: NWCI) a cardiac diagnostic and services company, today elected James A. Heisch to its Board of Directors, representing a new addition to the NewCardio Board and bringing the total number of Board members to five. Mr. Heisch is one of four independent directors. Mr.
